Citation Nr: 0822108	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-22 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for a 
psychological disorder to include post-traumatic stress 
disorder (PTSD), has been received.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 determination by which the RO declined 
to reopen the veteran's claim.  

In a July 2007 decision, the Board denied the veteran's 
claim, and the veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In his 
January 2008 Appellee's Motion for Remand, VA's General 
Counsel asked that the case be remanded to the Board for 
corrective procedural action.  The veteran did not oppose the 
General Counsel's Motion.  In a February 2008 Order, the 
Court granted the General Counsel's Motion.

The Board observes that its July 2007 decision dealt only 
with whether new and material evidence had been received to 
reopen a claim of service connection for a psychological 
disorder.  A review of the claims file, however, reveals that 
the veteran had also sought service connection for PTSD, 
which was denied by RO decisions that had become final.  See 
3.156, 20.200, 20.201, 20.202, 20.302, 20.1103 (2007) 
(detailing the procedures and time limitations for appealing 
unfavorable RO rulings to the Board, the finality of RO 
decisions that are not timely appealed, and the requirement 
to submit new and material evidence to reopen finally decided 
claims).  The General Counsel's Motion argued that the 
veteran's current claim included entitlement to service 
connection for PTSD.  As such, the Board expanded the issue 
on appeal as reflected above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The January 2008 Appellee's Motion for Remand indicated that 
the Board erred in its Veterans Claims Assistance Act of 2000 
(VCAA) analysis and conclusion that the notice mandates of 
VCAA had been satisfied.  Specifically, in new and material 
evidence cases, VCAA notice must apprise a claimant regarding 
the evidence and information that is necessary to reopen a 
claim as well as the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for benefits.  VCAA also requires notice of the bases for the 
previous denial of the finally decided claim as well as 
notice that describes the evidence that would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that was/were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board observes that the veteran was not advised of 
information consistent with the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which indicated that VCAA 
notice must include information on the types of evidence 
necessary to establish disability ratings and effective 
dates.  

Pursuant to the Court's February 2008 Order, this case must 
be remanded to ensure full compliance with VCAA notice and 
assistance requirements.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that apprises him of the 
evidence necessary to establish the 
underlying claim of entitlement to 
service connection for a psychological 
disorder to include PTSD, the bases for 
the previous denials of service 
connection for the foregoing (the 
elements required to establish the 
underlying claims that were found 
insufficient), and of what would 
constitute new and material evidence to 
reopen the claim as contemplated in 
Kent.  The notice must include 
information regarding establishing 
disability ratings and effective dates, 
as mandated by the Court in Dingess.  

2.  Following completion of the 
requested development, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case.  It must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




